Citation Nr: 1605368	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, depression, agoraphobia with panic disorder, and dissociative disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a hearing before the undersigned in October 2015.  A transcript of the hearing has been associated with the claims file.

The Statement of the Case identifies the issues on appeal as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric condition to include depressive disorder, not otherwise specified; general anxiety disorder; and dissociative disorder.  Thereafter, the certification of appeal lists the issues as service connection for PTSD and acquired psychiatric condition to include depressive disorder, generalized anxiety, and dissociative disorder.  As the Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, the Board has recharacterized the issue as listed above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA medical examination in August 2011.  The Veteran was noted to receive Social Security disability insurance reportedly due to PTSD, depression, delusional disorder, and agoraphobia related to childhood abuse.  The examiner reported his childhood and pre service reports of family problems, truancy, and spending time in a group home.  The Veteran reported that his stepfather was verbally and physically abusive.  The Veteran reported that he was terrified in the Army with people calling him names.  They never beat him up but it was horrible.  The Veteran reported his history of using alcohol daily since the age of 15.  The Veteran's post service history of treatment for chemical dependence and psychiatric disorders was discussed.  The examiner noted that service medical records indicate that the Veteran was hospitalized in October of 1982.  His service records document that he had a blood alcohol content of 1.89.  It appeared he was hospitalized for 3 days.  It was written that he had a suicide attempt and was threatening to cut his wrist and throat.  He had been in the Army for less than 5 months and wanted out.  Notes indicate that the Veteran "broke down 2 times in basic and wanted out."  He was diagnosed with alcohol dependence, immature personality disorder, and dislike for his unit.  Discharge summary dated in October 1982 was reported to indicate a diagnosis of situational reaction secondary to arrival in Germany.  Hospital notes included observational notes that the Veteran was up and interacting with peers and staff.  He was noted to be smiling and talking freely with patients and staff.

The Veteran reported a constant threat of torture and assault while in service.  The Veteran's separation evaluation dated in March 1983 was noted to state no significant mental illness.

After clinical evaluation the examiner noted that the Veteran was given a general discharge under honorable conditions due to immature personality shortly after arriving in Germany.  He had been hospitalized with reported suicidal ideation.  He reported being the Victim of personal trauma.  The Veteran was quite tangential, emotionally labile, and described things in quite severe terminology, frequent using the words "horrific, severe, and terrified."  The Veteran's MMPII-2 profile was minimally valid.  It reflected his history of legal problems, distrust for others, impaired judgment and thinking and symptoms of depression and anxiety.  Based primarily on the Veteran's clinical presentation, which was often odd, lacking in detail, and at times inappropriate, the Veteran's self-report was found by the examiner to be likely unreliable, and his underlying personality characteristics likely severely alter his perceptions of his surroundings.  Though not fully psychotic, he appeared to have some schizotypal traits.  This would explain his odd demeanor and presentation.  He reported not remembering his claimed traumatic events until four months prior to the examination.  The examiner noted that what the Veteran described certainly would be upsetting as it sounds like some hazing and most likely people's reactions to his odd personality characteristics.  His self-report was most likely unreliable in this matter as he claimed that he only remembered these events four months prior to the examination.  It did not appear that he was attempting feign or fabricate mental health symptoms.  It was most likely that his personality characteristics impaired his understanding of his situations and caused him to misinterpret social cues.  He may be experiencing some underlying psychotic symptoms and/or hypomanic symptoms that are contributing to his unusual presentation.  Therefore, it is less likely as not that the Veteran was a victim of personal trauma as stated in his claim.  The Veteran's social and occupational functioning did appear to be severely impaired from primarily his severe personality pathology.  Thereafter, the Veteran was diagnosed with alcohol dependence.

The examination is not adequate.  The examiner did indicate that he found the Veteran's reports regarding personal trauma in service to be unreliable.  However, although the examiner identified the Veteran's in service treatment, an opinion regarding whether the Veteran's currently diagnosed psychiatric disorder was caused by or permanently aggravated by his active service was not provided.  Thus the Veteran must be afforded another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the etiology of any current psychiatric disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from psychiatric disorder that is related to his active service.  In rendering the opinion the examiner should comment upon the prior examination report and upon the Veteran's treatment in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


